Exhibit 10.4

AMENDED AND RESTATED

NIELSEN 2010 STOCK INCENTIVE PLAN

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Subsidiaries in recruiting
and retaining key employees, directors or other service providers and to
motivate such employees, directors or other service providers to exert their
best efforts on behalf of the Company and its Subsidiaries by providing
incentives through the granting of Awards. The Company expects that it will
benefit from the added interest which such key employees, directors or other
service providers will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) Affiliate: With respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with such Person
or any other Person designated by the Committee in which any Person has an
interest.

(b) Award: An Option, Stock Appreciation Right, Other Stock-Based Award or
Performance-Based Award granted pursuant to the Plan.

(c) Board: The Board of Directors of the Company.

(d) Change in Control: the occurrence of any of the following events:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all, of the assets of the Company to any Person or Group other
than the Permitted Holders;

(ii) any Person or Group, other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a Person shall be a “Beneficial Owner” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company (or any entity which controls the Company), including by way of
merger, consolidation, tender or exchange offer or otherwise;

(iii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing 50% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or the parent of such corporation)
are held subsequent to such transaction by the Person or Persons who were the
Beneficial Owners of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction;

 

1



--------------------------------------------------------------------------------

(iv) during any rolling twenty-four (24) month period looking back from any
given date, individuals who at the beginning of such period constituted the
Board (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors of the Company, then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved (including pursuant to the
Investor Shareholder Agreement)) (any such director, an “Incumbent Director”)
cease for any reason to constitute a majority of the Board, then in office;
provided, that, no individual shall be an Incumbent Director who is elected or
nominated as a director of the Company (A) as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any Person
other than the Board or (B) pursuant to an agreement between Valcon Acquisition
Holding (Luxembourg) S.à.r.l. (“Luxco”) or among one or more Investors (or any
other shareholders of the Company) and a Third Party under which Luxco or the
Investor is required to nominate such director; or

(v) any transaction (including, without limitation, any merger, consolidation or
sale of assets or equity interests, or any acquisition of stock in the open
market or otherwise) the result of which is that any Person or Group, other than
any of the Investors or their Affiliates, obtains direct or indirect beneficial
ownership of more than fifty percent (50%) of the voting rights attached to the
entire issued share capital of Luxco.

(e) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations and guidance promulgated thereunder.

(f) Committee: (i) The Compensation Committee of the Board, and (ii) any
subcommittee consisting solely of at least two individuals who are intended to
qualify as “Non-Employee Directors” within the meaning of Rule 16b-3 under the
Exchange Act (or any successor rule thereto), “independent directors” within the
meaning of the NYSE listed company rules and “outside directors” within the
meaning of Section 162(m) of the Code (or any successor section thereto), to the
extent Rule 16b-3 under the Exchange Act and Section 162(m) of the Code,
respectively, are applicable to the Company and the Plan, to which the
Compensation Committee of the Board has delegated any of its duties, and such
other committee of the Board (including, without limitation, the full Board), in
any such case to which the Compensation Committee of the Board has delegated
power to act under or pursuant to the provisions of the Plan, as applicable.

(g) Company: Nielsen Holdings plc, a company incorporated in England and Wales.

(h) Effective Date: The original effective date of the Amended and Restated
Nielsen 2010 Stock Incentive Plan was May 7, 2013, the date it was approved by
shareholders of the predecessor company, Nielsen N.V. This Plan shall be
effective upon the merger of Nielsen N.V. into the Company.

(i) Employment: The term “Employment” as used herein shall be deemed to refer to
(i) a Participant’s employment if the Participant is an employee of the Company
or any of its Subsidiaries, (ii) a Participant’s services, if the Participant is
another form of service provider to the Company or any of its Subsidiaries, and
(iii) a Participant’s services as a non-employee director, if the Participant is
a non-employee member of the Board.

 

2



--------------------------------------------------------------------------------

(j) Exchange Act: The Securities Exchange Act of 1934, as amended, or any
successor thereto.

(k) Fair Market Value: Fair Market Value means, as applied to a specific date,
the price of a Share that is based on the opening, closing, actual, high, low or
average selling prices of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Unless the Committee determines
otherwise or unless otherwise specified in an Award agreement, Fair Market Value
shall be deemed to be equal to the closing price of a Share on the most recent
date on which Shares were publicly traded. Notwithstanding the foregoing, if
Shares are not traded on any established stock exchange or national market
system, the Fair Market Value means the price of a Share as established by the
Committee acting in good faith based on a reasonable valuation method that is
consistent with the requirements of Section 409A of the Code and the regulations
thereunder.

(l) Group: means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

(m) Investors: means each of the investment funds associated with AlpInvest
Partners, The Blackstone Group, The Carlyle Group, Hellman & Friedman, Kohlberg
Kravis Roberts, Co. and Thomas H. Lee Partners, or their successors and/or
Affiliates, so long as they remain investors under that certain Shareholder’s
Agreement regarding Nielsen Holdings N.V., entered into on or about the Public
Trading Date (the “Investor Shareholder Agreement”).

(n) ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

(o) Option: A stock option granted pursuant to Section 6 of the Plan.

(p) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

(q) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the Plan.

(r) Participant: An employee, director or other service provider of the Company
or any of its Subsidiaries who is selected by the Committee to participate in
the Plan.

(s) Performance-Based Awards: Awards granted pursuant to Section 9 of the Plan.

(t) Permanent Disability: or “Permanently Disabled”: unless otherwise agreed by
the Company (or any of its Subsidiaries) in a written employment agreement or
employment letter with such Participant, or as specified in an Award agreement,
as defined within the meaning of the term “Disability” as set forth in
Section 409A of the Code. The Permanent Disability determination shall be in the
sole discretion of the Committee.

 

3



--------------------------------------------------------------------------------

(u) Permitted Holder: Any and all of an employee benefit plan (or trust forming
a part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power of its voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

(v) Person: “Person” as defined in Section 3(a)(9) of the Exchange Act; provided
that references to “Person” within the defined term “Change in Control” shall
mean a “person” as defined in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) of the Exchange Act.

(w) Plan: The Amended and Restated Nielsen 2010 Stock Incentive Plan, as it may
be amended from time to time.

(x) Public Trading Date: the first date upon which Shares are listed (or
approved for listing) upon notice of issuance on any national securities
exchange.

(y) Shares: Shares of common stock of the Company.

(z) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

(aa) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto), or any Subsidiary of the Company, or
any Affiliate of the Company that satisfies the definition of “service
recipient” within the meaning of Treasury Regulation Section 1.409A-1 (or any
successor regulation), with respect to which the Person is a “service provider”
(within the meaning of Treasury Regulation Section 1.409A-1(or any successor
regulation).

(bb) Third Party: A Person or Group that is not an Affiliate of the Company or
any of the Investors as of the Public Trading Date.

3. Shares Subject to the Plan

(a) Subject to Section 10, the total number of Shares which may be available for
Awards under the Plan (including Awards made under the Plan as maintained by
Nielsen N.V.) is 24,531,295 Shares (which number includes the 15,231,295 Shares
that were originally available for Awards under the Plan), and the maximum
number of Shares for which incentive stock options may be granted is 6,060,000.
The Shares may consist, in whole or in part, of unissued Shares or treasury
Shares. The issuance of Shares shall reduce the total number of Shares available
under the Plan. Shares related to Awards or portions of Awards outstanding under
the Plan that are (i) forfeited, terminated, canceled, expire unexercised,
(ii) withheld or tendered to satisfy tax withholding obligations, the aggregate
Option Price on the exercise of Options or the purchase price for any other
Award, or (iii) repurchased by the Company, in each case, shall immediately
become available for new Awards. If an Award is settled for cash (in whole or in
part) or otherwise does not result in the issuance of all or a portion of the
Shares subject to such Award (including in connection with payment in Shares on
exercise of a Stock Appreciation Right) such Shares shall, to the extent of such
cash settlement or non-issuance, immediately become available for new Awards.

 

4



--------------------------------------------------------------------------------

(b) Awards may, in the discretion of the Committee, be made under the Plan in
assumption of, or in substitution for, outstanding awards previously granted by
the Company or any of its Subsidiaries or a company acquired by the Company or
with which the Company combines, subject to the limitations of Sections 6(f) and
7(d) below. The number of Shares underlying awards made in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or any of its Subsidiaries or with which the Company or any of its
Subsidiaries combines shall not be counted against the aggregate number of
Shares available for Awards under the Plan, nor shall the Shares subject to such
substitute awards become available for new Awards under the circumstances
described in the prior paragraph of this Section 3. In addition, in the event
that a company acquired by the Company or any of its Subsidiaries or with which
the Company or any of its Subsidiaries combines has shares available under a
pre-existing plan approved by shareholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance; provided that Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not employees or directors of the Company
or any of its Subsidiaries prior to such acquisition or combination.

4. Administration

(a) The Plan shall be administered by the Committee; provided, however, that the
Board may, in its sole discretion, take any action delegated to the Committee
under this Plan as it may deem necessary. The Committee (or the Board, as
applicable) may delegate its duties and powers in whole or in part to any
subcommittee thereof consisting solely of at least two individuals who are
intended to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3
under the Exchange Act (or any successor rule thereto), “independent directors”
within the meaning of the NYSE listed company rules and “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto), to the extent Rule 16b-3 under the Exchange Act and Section 162(m) of
the Code, respectively, are applicable to the Company and the Plan, to which the
Compensation Committee of the Board has delegated any of its duties, and such
other committee of the Board (including, without limitation, the full Board), in
any such case to which the Compensation Committee of the Board has delegated
power to act under or pursuant to the provisions of the Plan, as applicable.

(b) In each case subject to Section 16 of the Plan, the Committee is authorized
to (i) interpret the Plan, (ii) establish, amend and rescind any rules and
regulations relating to the Plan, and (iii) make any other determinations that
it deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final,

 

5



--------------------------------------------------------------------------------

conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors). The Committee shall have
the full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions). The Committee may make Awards to Employees who are
subject to the laws of nations other than the United States, which Awards may
have terms and conditions that differ from the terms of Awards granted to
Employees in the United States as provided elsewhere in the Plan for the purpose
of complying with foreign laws.

(c) The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award and the Company or any of its
Subsidiaries shall have the right and is authorized to withhold any applicable
withholding taxes in respect to the Award, its exercise or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes. To the extent permitted by the Committee, the
Participant may elect to pay a portion or all of such withholding taxes by
(i) delivery of Shares, provided that such Shares have been held by the
Participant for such period of time as the Company’s accountants may require or
(ii) with respect to minimum statutory withholding requirements only, having
Shares with a Fair Market Value equal to the amount withheld by the Company from
any Shares that would have otherwise been received by the Participant (i.e.,
through a “net settlement” of such minimum tax withholding due).

5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
original Effective Date, but Awards theretofore granted may extend beyond that
date.

6. Terms and Conditions of Options

Options granted under the Plan shall be non-qualified stock options unless
specifically identified as incentive stock options for federal income tax
purposes, as determined by the Committee and evidenced by the related Award
agreements, and shall be subject to such other terms and conditions not
inconsistent therewith. The maximum number of Shares in respect of which such
Options may be granted during a fiscal year of the Company to any Participant
shall be 2,000,000. In addition to the foregoing, except as otherwise determined
by the Committee and evidenced by the related Award agreements, the Options
shall also be subject to the following terms and conditions:

(a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
substitution of previously granted awards, as described in Section 3). For the
avoidance of doubt, to the extent required by the laws of England and Wales, the
Option Price shall not be less than the nominal value per Share in respect of
which the Option is being exercised.

(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event

 

6



--------------------------------------------------------------------------------

shall an Option be exercisable more than ten years after the date it is granted;
provided, however, in the event that any portion of an exercisable Option is
scheduled to expire on such tenth anniversary date or otherwise scheduled to
expire pursuant to the applicable Award agreement and both (x) the date on which
such portion of the Option is scheduled to expire falls during a Company
blackout trading period applicable to the Participant (whether such period is
imposed at the election of the Company or is required by applicable law to be
imposed) and (y) the exercise price per Share of such portion of the Option is
less than the Fair Market Value, then on the date that such portion of the
Option is scheduled to expire, such portion of the Option (to the extent not
previously exercised by the Participant) shall be automatically exercised on
behalf of the Participant through a net settlement of both the exercise price
and the minimum withholding taxes due (if any) upon such automatic exercise (as
described in Section 6(c)(v), below), and the net number of Shares resulting
from such automatic exercise shall be delivered to the Participant as soon as
practicable thereafter.

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii), (iv) or (v) in the
following sentence. The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant: (i) in cash or its equivalent (e.g., by check);
(ii) unless otherwise provided for by the Committee, at the election of the
Participant, in Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee, provided, that such Shares have been held by
the Participant for such period of time as the Company’s accountants may require
to avoid adverse accounting treatment; (iii) unless otherwise provided for by
the Committee, partly in cash and partly in such Shares; (iv) if there is a
public market for the Shares at such time, unless otherwise provided for and
subject to such rules as may be established by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased in all events in accordance with applicable law; or (v) allow
for payment through a “net settlement” feature (i.e., having Shares with a Fair
Market Value equal to the aggregate exercise price in respect of the portion of
the Option to be exercised withheld by the Company from any Shares that would
have otherwise been received by the Participant). No Participant shall have any
rights to dividends or other rights of a shareholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions imposed by the Committee pursuant to the Plan.

(d) ISOs. The Committee may grant Options under the Plan that are intended to be
“incentive stock options” (within the meaning of Section 422 of the Code)
(“ISOs”). Such ISOs shall comply with the requirements of Section 422 of the
Code (or any successor section thereto). No ISO may be granted to any
Participant who at the time of such grant, owns more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Subsidiaries, unless (i) the Option Price for such ISO is at least 110%
of the Fair Market Value of a Share on the date the ISO is granted and (ii) the
date on which such ISO

 

7



--------------------------------------------------------------------------------

terminates is a date not later than the day preceding the fifth anniversary of
the date on which the ISO is granted. Any Participant who disposes of Shares
acquired upon the exercise of an ISO either (x) within two years after the date
of grant of such ISO or (y) within one year after the transfer of such Shares to
the Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition. All Options granted under the Plan are intended
to be nonqualified stock options, unless the applicable Award agreement
expressly states that the Option is intended to be an ISO. If an Option is
intended to be an ISO, and, if for any reason such Option (or portion thereof)
shall not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a nonqualified stock option
granted under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to nonqualified stock options. In
no event shall any member of the Committee, the Company or any of its
Subsidiaries (or their respective employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of an
Option to qualify for any reason as an ISO.

(e) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price of an Option or taxes relating
to the exercise of an Option by delivering Shares, the Participant may, subject
to procedures satisfactory to the Committee, satisfy such delivery requirement
by presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option.

(f) Repricing of Options; No Dividend Equivalent Rights.

(i) Notwithstanding any provision herein to the contrary, the repricing of an
Option, once granted hereunder, is prohibited without prior approval of the
Company’s shareholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower the Option Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option in
exchange for another Award at a time when the Option Price is greater than the
Fair Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 10(a) below. Such cancellation and exchange would be considered a
“repricing” regardless of whether it is treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant.

(ii) Except as may otherwise be permitted under Section 10, there shall be no
dividend equivalent rights granted in respect of any Option.

7. Terms and Conditions of Stock Appreciation Rights

(a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. The maximum number of Shares in respect of
which such Stock Appreciation Rights may be granted during a fiscal year of the
Company to any Participant shall be 2,000,000. A Stock Appreciation Right
granted pursuant to clause (ii) of the preceding sentence (A) may be

 

8



--------------------------------------------------------------------------------

granted at the time the related Option is granted or at any time prior to the
exercise or cancellation of the related Option, (B) shall cover the same number
of Shares covered by an Option (or such lesser number of Shares as the Committee
may determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7 (or such additional limitations as may be included in an Award
agreement).

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than 100% of the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted (other than in the case of Stock Appreciation Rights granted in
substitution of previously granted awards, as described in Section 3); provided,
however, that in the case of a Stock Appreciation Right granted in conjunction
with an Option, or a portion thereof, the exercise price may not be less than
the Option Price of the related Option; and provided, further, that the exercise
price of a Stock Appreciation Right that is granted in exchange for an Option
may be less than the Fair Market Value on the grant date if such exercise price
is equal to the Option Price of the exchanged Option. For the avoidance of
doubt, to the extent required by the laws of England and Wales, the exercise
price per Share of a Stock Appreciation Right shall not be less than the nominal
value per Share in respect of which the Stock Appreciation Right is being
exercised. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. The date a notice of exercise is received by the
Company shall be the exercise date. Payment to the Participant shall be made in
Shares or in cash, or partly in Shares and partly in cash (any such Shares
valued at such Fair Market Value), all as shall be determined by the Committee.
Stock Appreciation Rights may be exercised from time to time upon actual receipt
by the Company of written notice of exercise stating the number of Shares with
respect to which the Stock Appreciation Right is being exercised. No fractional
Shares will be issued in payment for Stock Appreciation Rights, but instead cash
will be paid for a fraction or, if the Committee should so determine, the number
of Shares will be rounded downward to the next whole Share.

(c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit, but in no event shall a Stock Appreciation Right be exercisable
more than ten years after the date it is granted.

(d) Repricing of Stock Appreciation Rights; No Dividend Equivalent Rights.

(i) Notwithstanding any provision herein to the contrary, the repricing of a
Stock Appreciation Right, once granted hereunder, is prohibited without prior
approval of the Company’s shareholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of a Stock

 

9



--------------------------------------------------------------------------------

Appreciation Right to lower its exercise price; (ii) any other action that is
treated as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling a Stock Appreciation Right in exchange
for another Award at a time when its exercise price is greater than the Fair
Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 10(a) of the Plan. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(ii) Except as may otherwise be permitted under Section 10, there shall be no
dividend equivalent rights granted in respect of any Stock Appreciation Right.

8. Other Stock-Based Awards

The Committee, in its sole discretion, may grant or sell Awards of Shares,
Awards of restricted Shares, Awards of restricted stock units, and Awards that
are valued in whole or in part by reference to, or are otherwise based on the
Fair Market Value of Shares (including dividend equivalent rights) (such Awards,
“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards, whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares, and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable). For the
avoidance of doubt, to the extent required by the laws of England and Wales, the
price paid per Share for Shares awarded in respect of Other Stock-Based Awards
shall not be less than the nominal value of the underlying Share.

9. Performance-Based Awards

(a) The Committee, in its sole discretion, may grant Awards which are
denominated in Shares or cash (which, for the avoidance of doubt, may include an
Award of Options, Stock Appreciation Rights, and Other Stock-Based Awards) (such
Awards, “Performance-Based Awards”), which Awards may, but for the avoidance of
doubt are not required to, be granted in a manner which is intended to be
deductible by the Company under Section 162(m) of the Code (or any successor
section thereto). Such Performance-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including,
without limitation, the right to receive, or vest with respect to, one or more
Shares or the cash value of the Award upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives. Performance-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan. For the avoidance of doubt, to the extent
required by the laws of England and Wales, the price paid per Share for Shares
awarded in respect of Performance-Based Awards shall not be less than the
nominal value of the underlying

 

10



--------------------------------------------------------------------------------

Share. Subject to the provisions of the Plan, the Committee shall determine to
whom and when Performance-Based Awards will be made, the number of Shares or
aggregate amount of cash to be awarded under (or otherwise related to) such
Performance-Based Awards, whether such Performance-Based Awards shall be settled
in cash, Shares or a combination of cash and Shares, and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued, to the
extent applicable, shall be fully paid and non-assessable).

(b) A Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period established by the Committee (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates or, if less, the number of days which is equal to 25 percent of the
relevant performance period. The performance goals, which must be objective,
shall be based upon one or more of the following criteria: (i) consolidated
income before or after taxes (including income before interest, taxes,
depreciation and amortization); (ii) EBITDA; (iii) adjusted EBITDA;
(iv) operating income; (v) net income; (vi) adjusted cash net income;
(vii) adjusted cash net income per Share; (viii) net income per Share; (ix) book
value per Share; (x) return on members’ or shareholders’ equity; (xi) expense
management; (xii) return on investment; (xiii) improvements in capital
structure; (xiv) profitability of an identifiable business unit or product;
(xv) maintenance or improvement of profit margins; (xvi) stock price;
(xvii) market share; (xviii) revenue or sales; (xiv) costs; (xx) cash flow;
(xxi) working capital; (xxii) multiple of invested capital; (xxiii) total
return; and (xxiv) such other objective performance criteria as determined by
the Committee in its sole discretion, to the extent such criteria would be a
permissible performance criteria under Section 162(m) of the Code. The foregoing
criteria may relate to the Company, one or more of its Subsidiaries or one or
more of its or their divisions or units, or any combination of the foregoing,
and may be applied on an absolute basis and/or be relative to one or more peer
group companies or indices, or any combination thereof, all as the Committee
shall determine. In addition, to the degree consistent with Section 162(m) of
the Code (or any successor section thereto), the performance goals may be
calculated without regard to extraordinary items. The maximum amount of a
Performance-Based Award granted in respect of any given performance period that
may be earned during each such fiscal year of the Company covered by the
performance period by any Participant shall be: (x) with respect to
Performance-Based Awards that are denominated in Shares, 1,000,000 Shares for
each fiscal year and (y) with respect to Performance-Based Awards that are
denominated in cash, $10,000,000 for each such fiscal year. For the avoidance of
doubt, to the extent that a Performance-Based Award may be earned over a period
that is longer than one fiscal year of the Company, the foregoing limitations
shall apply to each full or partial fiscal year during or in which such Award
may be earned, and such limitations shall apply individually to each
Performance-Based Award and not in the aggregate, to the extent multiple
Performance-Based Awards are granted in respect of performance periods that
contain overlapping fiscal years of the Company.

(c) The Committee shall determine whether, with respect to a performance period,
the applicable performance goals have been met with respect to a given
Participant and, if they have, during any period when Section 162(m) of the Code
is applicable to the Company and the Plan and such Performance-Based Award is
intended to be deductible by the Company under

 

11



--------------------------------------------------------------------------------

Section 162(m) of the Code, shall so certify and ascertain the amount of the
applicable Performance-Based Award. No Performance-Based Awards will be paid for
such performance period until such certification, to the extent applicable, is
made by the Committee. The amount of the Performance-Based Award actually paid
to a given Participant may be less than the amount determined by the applicable
performance goal formula, at the discretion of the Committee. The amount of the
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such performance period; provided, however,
that a Participant may, if and to the extent permitted by the Committee and
consistent with the provisions of Sections 162(m) and 409A of the Code, to the
extent applicable, elect to defer payment of a Performance-Based Award.

10. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a) Generally. In the event of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, or transaction
or exchange of Shares or other corporate exchange, any equity restructuring (as
defined under Financial Accounting Standards Board (FASB) Accounting Standards
Codification 718), or any distribution to shareholders other than regular cash
dividends or any transaction similar to the foregoing, the Committee in its sole
discretion and without liability to any Person shall make such substitution or
adjustment as it deems reasonably necessary to address, on an equitable basis,
the effect of such event (subject to Section 20), as to (i) the number or kind
of Shares or other securities issued or reserved for issuance pursuant to the
Plan or pursuant to outstanding Awards, (ii) the maximum number of Shares for
which Options or Stock Appreciation Rights may be granted during a fiscal year
to any Participant, (iii) the maximum amount of a Performance Based Award that
may be granted during a fiscal year to any Participant, (iv) the Option Price or
exercise price of any Award and/or (v) any other affected terms of such Awards.

(b) Change in Control. In the event of a Change in Control that occurs after the
Effective Date, unless the Committee otherwise provides in any applicable Award
agreement at the time of the initial grant or in connection with the Change in
Control:

(i) If the successor or acquiring entity in the Change in Control does not agree
to provide for the issuance of substitute Awards on an equitable basis in a
manner consistent with Section 10(a) of the Plan (such Awards, “Substitute
Awards”), as determined by the Committee in its sole discretion, then (x) any
outstanding Awards held by a Participant at the effective time of such Change of
Control that are unexercisable or otherwise unvested or subject to lapse
restrictions and are not assumed by a successor corporation in connection with
such Change in Control shall automatically be deemed exercisable or otherwise
vested or no longer subject to lapse restrictions and (y) the Committee shall
(subject to Section 20 of the Plan), (A) cancel Awards for fair value (as
determined in the sole discretion of the Committee), to the extent permitted
under Section 409A of the Code, which, in the case of Options and Stock
Appreciation Rights, may equal the excess, if any, of value of the consideration
to be paid in the Change in Control transaction to holders of the same number of
Shares subject to such Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair

 

12



--------------------------------------------------------------------------------

Market Value of the Shares subject to such Options or Stock Appreciation Rights)
over the aggregate Option Price or exercise price of such Options or Stock
Appreciation Rights, or (B) provide that for a period of at least ten (10) days
prior to the Change in Control, such Awards shall be exercisable, to the extent
applicable, as to all Shares subject thereto and the Committee may further
provide that upon the occurrence of the Change in Control, such Awards shall
terminate and be of no further force and effect. For the avoidance of doubt,
pursuant to clause (A) above, the Committee may cancel Options and Stock
Appreciation Rights for no consideration if the aggregate Fair Market Value of
the Shares subject to such Options or Stock Appreciation Rights is less than or
equal to the aggregate Option Price of such Options or exercise price of such
Stock Appreciation Rights.

(ii) If the successor or acquiring entity in the Change in Control does agree to
provide for the issuance of Substitute Awards, then any outstanding Awards held
by a Participant at the effective time of such Change of Control that are
unexercisable or otherwise unvested or subject to lapse restrictions shall not
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of the date of the Change in Control;
provided, however, that if, at any time during the two-year period following a
Change in Control the Participant’s Employment with the Company and its
Subsidiaries is terminated under a circumstance that would give rise to the
Participant’s right to the payment of severance compensation pursuant to any
Company or Subsidiary severance plan, policy, arrangement or agreement, as of
such date of termination, any then-unvested Awards outstanding hereunder shall
become automatically be deemed exercisable or otherwise vested or no longer
subject to lapse restrictions.

(iii) If the Committee establishes terms for the vesting or exercisability of
any Award in connection with a Change in Control that vary from the provisions
set forth above in this Section 10(b) (i.e., the Committee provides for the
vesting of an unvested Award at the time of a Change in Control where the
acquiring or successor entity has agreed to provide for the issuance of
Substitute Awards), then the same such terms must apply to all other Awards
having substantially similar vesting or exercisability terms that are held by
all other Participants as of such time. For the avoidance of doubt, at the time
of a Change in Control, the Committee shall not be required to provide for
similar treatment of Awards that are subject to vesting and exercisability terms
that are dissimilar.

11. Forfeiture/Clawback

The Committee may, in its sole discretion, specify in an Award or a policy that
will be incorporated into an Award agreement by reference, that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of Employment for cause, termination of the
Participant’s provision of services to the Company or any of its Subsidiaries,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Participant, or restatement of the Company’s financial
statements to reflect adverse results from those previously released financial
statements, as a consequence of errors, omissions, fraud, or misconduct.

 

13



--------------------------------------------------------------------------------

12. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Subsidiaries to continue the Employment of a Participant
and shall not lessen or affect the Company’s or any Subsidiary’s right to
terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

13. Securities Laws

The Board may refuse to instruct the Company to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of applicable
securities laws, including, without limitation, laws of the United States (and
any state thereof), and England and Wales.

14. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

15. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

 

14



--------------------------------------------------------------------------------

16. Amendments or Termination

Subject to the limitations imposed under Sections 6(f) and 7(d) of this Plan,
the Board may amend, alter or discontinue the Plan, and the Board or the
Committee may amend, alter or discontinue any outstanding Award, but no
amendment, alteration or discontinuation shall be made, (a) without the approval
of the shareholders of the Company to the extent such approval is (i) required
by, or (ii) desirable to satisfy the requirements of, in each case, any
applicable law, regulation or other rule, including, the listing standards of
the securities exchange, which is, at the applicable time, the principal market
for the Shares, (b) without the consent of a Participant, if such action would
materially and adversely affect any of the rights of the Participant under any
Award theretofore granted to such Participant under the Plan; provided, however,
that (to the extent not prohibited under clause (a)(i) above) the Committee may
amend the Plan in such manner as it deems necessary to permit the granting of
Awards meeting the requirements of the Code or other applicable laws (including,
without limitation, to avoid adverse tax or accounting consequences to the
Company or to Participants).

17. International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or a Subsidiary.

18. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws, except to the extent that
the matter in question is mandatorily required to be governed by the laws of
England and Wales, in which case it will be governed by the applicable provision
of the laws of England and Wales.

19. Effectiveness of the Plan

The Plan is effective as set forth in the definition of Effective Date contained
in Section 2(h) hereof.

20. Section 409A of the Code

To the extent applicable, this Plan and all Awards granted hereunder are
intended to comply with or be exempt from Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
References under the Plan or an Award to the Participant’s termination of
Employment shall be deemed to refer to the date upon which the Participant has
experienced a “separation from service” within the meaning of Section 409A of
the Code. Notwithstanding anything herein to the contrary, (a) if at the time of
the Participant’s separation from service with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such separation from service is necessary in

 

15



--------------------------------------------------------------------------------

order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) to the
minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Participant’s separation from service
with all Service Recipients (or the earliest date as is permitted under
Section 409A of the Code), if such payment or benefit is payable upon a
termination of Employment and (b) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the minimum extent necessary, in a
manner, reasonably determined by the Committee, that does not cause such an
accelerated or additional tax or result in an additional cost to the Company
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant).

The Company shall use commercially reasonable efforts to implement the
provisions of this Section 20 in good faith; provided that neither the Company,
the Board, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to Participants with respect to this
Section 20.

21. Awards Subject to the Plan

In the event of a conflict between any term or provision contained in the Plan
and a term contained in any Award agreement, the applicable terms and provisions
of the Plan will govern and prevail.

22. Fractional Shares

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
the Company shall not be obligated to issue or deliver fractional Shares
pursuant to the Plan or any Award and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated or otherwise eliminated with, or without,
consideration.

23. Severability

If any provision of the Plan or any Award is, or becomes or is deemed to be
invalid, illegal, unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

 

16